Citation Nr: 1335042	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-14 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for right ear otitis media, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for right ear hearing loss, currently evaluated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neichole SJ Linhorst, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971, to include service in Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO denied increased ratings for the Veteran's service-connected right ear otitis media and service-connected right ear hearing loss..  The Veteran filed a notice of disagreement in January 2010.  The RO issued a statement of the case in March 2010.  The Veteran filed a substantive appeal (via a Form 9, Appeal to Board of Veterans' Appeals) in April 2010.  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.   A February 2012 letter informed him that a Board video-conference hearing was scheduled for May 2012,.  In correspondence received in May 2012, the Veteran informed the Board that he did not receive notification of the hearing due to a change of address; he requested a rescheduled hearing and change of address.  A June 2012 letter informed the Veteran that his hearing was rescheduled for August 2012.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his Board hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2012).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  The Veteran's Virtual VA electronic claims folder was reviewed in connection with this claim.

The Board's decision addressing the claim for an increased rating for service-connected right ear hearing loss is set forth below.  The claim for an increased rating for service-connected right ear otitis media is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that in the February 2012 statement of accredited representative submitted in lieu of Form 646, the Veteran raised the issue of entitlement to service-connection for tinnitus.  It does not appear that a claim for service connection for tinnitus has been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided on appeal have been accomplished.  

2.  Pertinent to the August 2008 claim for increase, audiometric testing has revealed no worse than an exceptional pattern of Level IX hearing in the right ear, which is non-compensable.  

CONCLUSION OF LAW

The criteria for a compensable rating for service-connected right ear hearing loss  are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In a claim for increase, the VCAA requires notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced DC under which the disability is rated).  

The Veteran filed a claim for an increased rating for his service-connected right ear disabilities in August 2008.  The claims file reflects that the Veteran was contacted via telephone in October 2008 to clarify his claim, but the call was ended since the Veteran could not hear the VA representative.  Thereafter, the Veteran was provided a fully compliant, pre-adjudicatory generic notice on this claim in October 2008. In this letter, the Veteran was advised of the types of evidence needed to substantiate his claims for increased service-connected compensation for right ear hearing loss and right ear otitis media, which included describing his symptoms, their frequency and severity, and other involvement, extension and additional disablement caused by his disabilities.  Additionally, the Veteran was advised of the respective duties upon himself and VA in obtaining evidence to substantiate the claims.  Later submissions by the Veteran and his representative also indicated that the claims at issue were for increased service-connected compensation for right ear hearing loss and right ear otitis media.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided. Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of December 2008 and January 2011 VA audiometric evaluations obtained during the pendency of the claim.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran  and by his representative, on his behalf.  The Board also finds that no additional RO action on the claim herein decided is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).  



II. Analysis

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII. See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the pure tone threshold is 55 decibels at each of the four specified frequencies from 1000 to 4000 Hertz, or is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) and (b).  

Where, as here, only one ear is service connected, the Board must also determine whether special consideration for paired organs must be considered pursuant to 38 C.F.R. § 3.383.  If impaired hearing is service connected in one ear only, in order to determine the percentage evaluation from Table VII, 38 C.F.R. § 4.85(f) states the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I, subject to the provisions in 38 C.F.R. §§ 3.383(a)(3).  Under 38 U.S.C.A. § 1160 and 38 C.F.R. § 3.83(a)(3), if the service-connected ear is 10 percent or more disabling, hearing impairment of the nonservice-connected ear is considered in assigning the rating.  

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Audiometric testing conducted in December 2008 by a VA contract examiner revealed the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
105
100
100
LEFT
30
55
60
60
70

Pure tone threshold averages were 94dB for the right ear and 61 dB for the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 88 percent in the left ear.  The examiner described the Veteran's right ear hearing loss as mixed and profound, and described the left ear hearing loss as sensorineural and moderately severe.  

The December 2008 report stated that the effect of the Veteran's hearing loss on his usual occupation and daily activities was moderate.  It stated that this degree of hearing loss profoundly affects his quality of life.  Communication, daily tasks, and driving were compromised by difficulty hearing.  

VA audiometric testing conducted in January 2011 revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
100
90
105
LEFT
30
55
55
65
70

Pure tone threshold averages were 90 dB for the right ear and 61.25 dB for the left ear.  Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of 80 percent in the left ear.  The VA examiner described the Veteran's right ear hearing loss as moderately severe to profound, and described the left ear hearing loss as mild to severe.  

The January 2011 report included a statement that there were no effects on usual daily activities.  

None of the other evidence submitted after the claim was filed includes audiometric testing results, although a November 2009 VA treatment note indicated that audiometric results were discussed with the Veteran.  The November 2009 VA treatment note indicated that the Veteran had mixed hearing loss in the right ear, sensorineural hearing loss in the left ear with speech discrimination of 70 percent AD and 80 percent AS.  

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation in December 2008 for his service-connected right ear, the Veteran has an exceptional pattern of hearing loss in his right ear according to 38 C.F.R. § 4.86(a).  Thus, the Roman numeral designation for hearing impairment from either Table VI or Table VIa must be identified, and the higher Roman numeral obtained must be applied to the Veteran's right ear hearing loss.  When applying the right ear results to Table VI, the Veteran has Level V hearing, and under Table VIa the Veteran has Level IX hearing in the right ear.  As such, the Veteran is assigned Level IX hearing pursuant to 38 C.F.R. § 4.86(a) based on the December 2008 audiological evaluation and application of the results from it to Tables VI and VIa.  

Applying the same method in the preceding paragraph to the results of the Veteran's audiological evaluation in January 2011 for his service-connected right ear also reveals an exceptional pattern of hearing loss in his right ear according to 38 C.F.R. § 4.86(a).  When applying the right ear results from January 2011 to Tables VI and VIa, both indicate that the Veteran has Level VIII hearing in the right ear.  As such, the Veteran is assigned Level VIII hearing pursuant to 38 C.F.R. § 4.86(a) based on the January 2011 audiological evaluation and application of the results from it to Tables VI and VIa.  

Since only the right ear is service connected, the Board must also determine whether special consideration for paired organs must be considered pursuant to 38 C.F.R. § 4.85(f) and 3.383(a)(3).  If the results from the analysis of the December 2008 audiological evaluation are used, Table VII indicates that the Veteran's service-connected Level IX right ear hearing loss is not 10 percent or more disabling when his nonservice-connected left ear is assigned Level I.  38 C.F.R. § 3.383(a)(3), 4.85(f).  If the results from the analysis of the January 2011 audiological evaluation are used, Table VII indicates that the Veteran's service-connected Level VIII right ear hearing loss is not 10 percent or more disabling when his nonservice-connected left ear is assigned Level I.  As such, special consideration for paired organs is not warranted in this case based on the December 2008 or January 2011 audiological evaluations, and the Veteran's left ear must be assigned a Level I designation when analyzing his entitlement to an increased evaluation.  38 C.F.R. § 3.383(a)(3), 4.85(f).  

Application of the finding of Level IX service-connected right ear hearing loss and Level I nonservice connected left ear hearing loss to Table VII corresponds to a noncompensable percent rating under 38 C.F.R § 4.85, Diagnostic Code 6100, as is currently assigned.  Application of the finding of Level VIII service-connected right ear hearing loss and Level I non-service connected left ear hearing loss to Table VII corresponds to a noncompensable percent rating under 38 C.F.R § 4.85, Diagnostic Code 6100, as is currently assigned.  Thus, a compensable rating for right ear hearing loss is not warranted in this case under the December 2008 or January 2011 audiometric results as applied to the rating method outlined above.  

The Board in no way discounts the difficulties that the Veteran experiences as a result of right ear hearing loss, however, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2012).

As a final point, the Board recognizes that in the December 2008 and January 2011 audiological evaluation reports of record, the audiologists discussed the functional effects of the Veteran's hearing loss.  The December 2008 report noted moderate effects on his occupation and daily life, stated that this degree of hearing loss profoundly affects his quality of life, and noted that communication, daily tasks, and driving were compromised by difficulty hearing.  The January 2011 report stated that there were no effects on usual daily activities.  While such factors would be relevant to a claim for a higher rating on an extra-schedular basis (see Martinak v. Nicholson, 21 Vet. App. 447 (2007)), here, neither the Veteran nor his representative have asserted the Veteran's entitlement to an extra-schedular rating for right ear hearing loss, and such is not otherwise raised by the evidence of record.  See Colayong v. West, 12 Vet. App. 524, 536 (1999)

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's right ear hearing loss, and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the mechanical method of deriving schedular ratings for hearing loss, that doctrine is not for application in this appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990). 


ORDER

A compensable rating for right ear hearing loss is denied.  



REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim of entitlement to an increased evaluation for his service-connected right ear otitis media.  38 C.F.R. § 19.9 (2012).  

The Veteran's right ear otitis media is currently rated under the provisions of Diagnostic Code 6200, which provides a maximum 10 percent evaluation for chronic suppurative otitis media, during suppuration, or with aural polyps.  38 C.F.R. § 4.8, Code 6200.  A Note to Code 6200 provides that complications of otitis media, including hearing loss, tinnitus, labyrinthitis, facial nerve paralysis, or bone loss of skull may be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.87, Diagnostic Code 6200, Note.  

The Veteran's right ear hearing loss is rated separately.  However, the record raises an assertion of tinnitus, and its relationship to the Veteran's service-connected right ear otitis media has not been adjudicated.  Therefore, the matter of entitlement to an increased rating for service-connected right ear otitis media must be remanded.  

A review of the evidence reveals that the Veteran denied ringing in the ears during the December 2008 audiological evaluation.  However, the Veteran reported tinnitus according to an August 2009 VA treatment note.  In addition, he reported tinnitus that began in 1969 at his January 2011 VA audiology examination, and the VA examiner stated that the tinnitus was as likely as not a symptom associated with the hearing loss, without any rationale for the statement.  The January 2011 VA ear disease examiner for otitis media indicated that there were complications of ear disease or secondary conditions, including hearing loss and tinnitus.  However, the examiner did not provide a rationale for this statement.  

Further, the RO did not consider the applicability of the Note to Diagnostic Code 6200 in its rating decision in April 2009, statement of the case in March 2010, or its supplemental statements of the case in September 2010 and January 2012, nor did it analyze and determine whether the Veteran's tinnitus was a complication of otitis media that could be rated separately under an appropriate diagnostic code.  Since it is necessary to obtain an opinion to further clarify whether the Veteran's tinnitus is a complication of the right ear otitis media, and whether the tinnitus may be rated separately under an appropriate diagnostic code as a complication of the right ear otitis media, the Board must remand this matter for further development and re-adjudication.  

Also, to ensure that all due process requirements are met, and that the record is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, notifying that he has a one-year period for response.  See 38 U.S.C.A.§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization for it to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or reponses from each contacted entity are received, or , an appropriate time period for the Veteran's response has expired, forward the entire claims file, to include a complete copy of this REMAND, to an appropriate physician or audiologist for an opinion regarding the nature and etiology of the Veteran's tinnitus.  

The examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran's tinnitus is a complication of his service-connected right ear otitis media disability.  The examiner must provide a rationale in rendering the requested opinion, and specifically consider the treatment records, as well as the Veteran's contentions.  If another examination is necessary to properly answer these questions, one should be scheduled.  

The examiner should set forth the complete rationale for the conclusions reached, in a printed (typewritten) report.  

4.  To help avoid future remand, ensure that the  requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should re-adjudicate the claim for an increased rating  for service-connected right ear otitis media in light of all pertinent evidence and legal authority.  In adjudicating the claim, the RO must  determine whether tinnitus may be rated separately under an appropriate diagnostic code as a complication of the right ear otitis media.  

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case and afford them the opportunity to respond before the claims file is returned to the Board.  


The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


